DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following office action is in response to the applicant’s amendment filed on November 9,
2021.
The applicant’s amendments to claims 1-22 have been acknowledged.
The applicant’s amendments to claims 1, 10, and 11 regarding the computing unit have been acknowledged and are persuasive therefore the drawing objection has been withdrawn.
The applicant’s amendments to claims 1-22 regarding the claim objections have been acknowledged however claims 15 and 19 remain objected as explained below.
The applicant’s amendments to claims 1, 5, 12, and 16 regarding the 35 USC § 112(b) rejection have been acknowledged and are persuasive therefore the 35 USC § 112(b) rejections have been withdrawn.
The applicant’s amendments to claims 1-22 has necessitated a new grounds of rejection under 35 USC § 103 therefore the 35 USC § 102 rejection to claims 12-20 and 22 has been withdrawn.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121 or 365(c) to Provisional application 62/763,491, filed June 15, 2018 is acknowledged.
Claim Objections
Claims 1, 3, 12, 14, 15 and 19 are objected to because of the following informalities: 
Claim 1 is objected to because claim 1 recites in the ninth limitation “a target orientation of the instrumetn shaft in the virtual space” however this limitation should be read as “a target orientation of the instrument shaft in the virtual space”
Claim 3 is objected to because claim 3 recites in the second limitation “determine a second-plane difference between the second plane orientation of the instrument shaft and a target second-plane orietnation of the instrument shaft in the second plane” however this limitation should be read as “determine a second-plane difference between the second plane orientation of the instrument shaft and a target second-plane orientation of the instrument shaft in the second plane”
Claim 12 is objected to because claim 12 recites in the sixth limitation “a target orientation of the instrumetn shaft in the virtual space” however this limitation should be read as “a target orientation of the instrument shaft in the virtual space”
Claim 14 is objected to because claim 14 recites in the second limitation “determining a second-plane difference between the second plane orientation of the instrument shaft and a target second-plane orietnation of the instrument shaft in the second plane” however this limitation should be read as “determining a second-plane difference between the second plane orientation of the instrument shaft and a target second-plane orientation of the instrument shaft in the second plane”
Claim 15 is objected to because claim 15 recites “determining the second-plane difference by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the instrument shaft to a second virtual second-plane orientation corresponding to the target second-plane orientation of the instrument shaft in the first plane.” However this limitation should be read as “determining the second-plane difference by changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the instrument shaft to a second virtual second-plane orientation corresponding to the target second-plane orientation of the instrument shaft in the first plane.”
Claim 15 is objected to because claim 15 recites “determining the second-plane difference by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the instrument shaft to a second virtual second-plane orientation corresponding to the target second-plane orientation of the instrument shaft in the first plane.” Because claim 15 mirrors claim 4 and the claim is directed toward the second plane the limitation should be read as “determining the second-plane difference by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the instrument shaft to a second virtual second-plane orientation corresponding to the target second-plane orientation of the instrument shaft in the second plane.”  Appropriate correction is required.
Claim 19 is objected to because claim 19 recites “wherein determining the second-plane difference further comprises: changing the second-plane orientation of the instrument shaft to a target second-plane orientation of the instrument shaft in the first plane.” Because claim 19 mirrors claim 8 and the claim is directed toward the second plane the limitation should be read as “wherein determining the second-plane difference further comprises changing the second-plane orientation of the instrument shaft to a target second-plane orientation of the instrument shaft in the second plane.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 3 and 14, the newly amended claims recite in the last limitation “determine a target three-dimensional orientation of the instrument shaft based on a comparison of first-plane positional information corresponding to the second virtual first-plane orientation and the second plane difference”. However the written description fails to disclose the newly amended limitation of target three-dimensional orientation being determined based on a comparison of the second virtual first-plane orientation and the second plane difference. The specification only describes that a target 3D orientation is established from the locked in 2D first plane and second plane target orientation as disclosed specifically in Para [0078] – “From the locked-in 2D AP and lateral target angles/trajectory/orientation, a desired 3D trajectory/orientation is established in the system as the target 3D trajectory/orientation, and display 410 is used to orient the shaft 250 of the handheld surgical tool 200 into alignment with the target 3D trajectory/orientation” and Para [0084] – “Once the desired 3D trajectory (e.g., from the desired 2D AP angle/trajectory/orientation and the desired 2D lateral angle/trajectory/orientation) is established in the system as the target 3D trajectory/orientation, the display 410 is used to orient the shaft of the handheld surgical device 200 into alignment with the target 3D trajectory/orientation”. Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 11-13, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 20140135616 A1), and further in view of Tolkowsky (US 20190350657 A1).
Regarding Claim 1, Stein et al. hereinafter Stein discloses a surgical navigation system (Para [0072] – “At least one embodiment is directed to surgical tracking system which can include a motion comprising:
a surgical tool (Para [0072] – “At least one embodiment is directed to surgical tracking system which can include a motion and orientation sensing module (e.g. tracking element) or device that can be embedded in, affixed on, or attached to surgical device holder (e.g., a probe, tool, instrument, alignment jigs or cutting blocks, or similar apparatus)”) comprising:
an instrument shafting having a distal end opposite to and distal from a proximal end of the instrument shaft (Para [0162] – “FIG. 5 illustrates a simplified perspective exploded view of an example medical instrument and an example motion and orientation sensing device, prior to assembly”, Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, therefore there is a distal end and a the rear of the probe is interpreted as the proximal end, as shown in Fig. 5 reproduced below the tool which is held by the surgeon has two ends therefore there is a proximal end and a distal end);

    PNG
    media_image1.png
    397
    670
    media_image1.png
    Greyscale

at least one sensor unit (Para [0158] – “For example physician 2002 holds a medical instrument 2008 (surgical device) having an example embodiment of a motion and orientation sensing device 2006 (surgical device holder)”) configured to produce positional information representing a three-dimensional orientation of the instrument shaft in a real space of the surgical navigation system (Para [0352] – “The example medical instrument 11102, having handle 11106 and shaft 11108, plus cover 11114 securing example motion and orientation sensing device 2006, can be used to track changes in the location and orientation of medical insert, prosthetic component, prostheses, or implant 11118 when positioned securely 11120 within interchangeable head 11116”); and
one or more processors configured to determine a three-dimensional orientation of the instrument shaft in a virtual space of the navigation system (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”, Para [0037] – “The tracking element in sensing device 6301 can register or store points in 3D space to support location identification and repositioning”, As shown in Figs. 1 and 2 reproduced below the display shows the three-dimensional (three axes) orientation in a virtual space), the determination comprising: 

    PNG
    media_image2.png
    486
    686
    media_image2.png
    Greyscale

identifying an origin point of the instrument shaft in a virtual space of the surgical navigation system based on a positional information describing a position of the distal end of the instrument shaft relative to a surgical location (Para [0084] – “The starting location and orientation can be specified in many ways including physical examination, boney landmarks, imaging, and other methods of identifying anatomical or anomalous features or structures on or within a patient's body”, the starting location is interpreted as the origin point, Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, therefore the position of the distal tip is determined); 
determining a point in the virtual space corresponding to the proximal end of the instrument shaft based on positional information describing a position of the proximal end in the real space (Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, therefore the position of the distal tip is determined”, there rear of the probe is interpreted as the proximal end and as shown in Figs. 1 and 2 reproduced above the display shows the position and orientation of the proximal and distal ends); and
determining a three-dimensional orientation of the instrument shaft in the virtual space based on the origin point of the instrument shaft in the virtual space and the point in the virtual space corresponding to the proximal end of the instrument shaft (Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, Figs. 1 and 2 reproduced above show the orientation in a virtual space); and 
a user interface configured to display (Figs. 1 and 2 reproduced above (2016)): 
the three-dimensional orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above (2018, 2118), the display shows three axes therefore its showing a three-dimensional orientation, Fig. 19 reproduced below also shows the three-dimensional orientation of the device); and

    PNG
    media_image3.png
    512
    682
    media_image3.png
    Greyscale

a target orientation of the instrumetn shaft in the virtual space (Figs. 1 and 2 reproduced above shows a probe orientation with crosshairs which is the target orientation, Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data), having computer keyboard 2010 and computer mouse 2012, displays image 2020 of a target location within knee joint 2004. Computer display 2016 also displays image 2018 of the target orientation within knee joint 2004”), the target orientation representing a default orientation for operating the surgical tool at the surgical location (Para [0072] – “The target location and orientation can be defined by a previous or initial location and orientation of a probe, instrument, or instrument having a motion and orientation sensing device, or by data from imaging systems or positioning guides, or by manual or robotic examination and identification of anatomical structures or landmarks, anomalous structures on or within the body, by extrapolation or interpolation from those landmarks, or anomalous structures on or within a patient's body”, it can be interpreted that a target location that is determined based on an examination and identification of anatomical structures would be a default location for operating the tool at that anatomical structure based on the examination); and 
an alignment between the three-dimensional orientation of the instrument shaft in the virtual space and the target orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above show a display which shows the alignment between the current location of the tool and the target location, Para [0158] – “FIG. 1 is a simplified view 2000 of a physician holding an embodiment of a surgical tracking system including a motion and orientation sensing device (e.g., a surgical device holder portion of a surgical tracking system) with a computer display (e.g., a surgical tracking display system) of its location and orientation at some distance from a pre-specified target”), wherein the user interface dynamically updates the displayed difference in response to angular movement of the instrument shaft about the starting point in the real space (Para [0158] – “FIG. 1 illustrates the use of real-time data from an example wireless motion and orientation sensing device to provide real-time visual feedback to aid a physician to guide a medical probe or instrument to a predefined location and contacting that location at a predefined orientation”, additionally Fig. 19 reproduced above shows three virtual cylinders to illustrate movement of the device as it approaches the target (center of the bullseye)); and 
three-dimensional orientation of the instrument shaft in the virtual space aligning with the target orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above show a display which shows the alignment between the current location of the tool and the target location, Fig. 2 specifically shows the tool being aligned with the target)
As cited above Stein discloses three-dimensional orientation of the instrument shaft in the virtual space aligning with the target orientation of the instrument shaft in the virtual space conversely Stein does not teach an imaging device configured to capture a lateral X-ray image of the surgical location in response to […the instrument being aligned with the target position], wherein the lateral X-ray image captures anatomy at the surgical location and the instrument shaft.
However Tolkowsky discloses an imaging device (Para [0345] – “For some applications, a 2D radiographic image 112 of a portion of the subject's body is acquired in a radiographic imaging modality, configured to capture a lateral X-ray image of the surgical location (Para [0324] – “In a sixth step 80, two or more 2D radiographic images are acquired from respective views that typically differ by at least 10 degrees (and further typically by 30 degrees or more), and one of which is typically from the direction of insertion of the tool. Typically, generally-AP and generally-lateral images are acquired”, Para [0314] – “Applications of the present invention are typically applied, in non-CAS spinal surgery”, therefor it is interpreted the images taken would be of the surgical location) in response to […the instrument being aligned with the target position] (As shown in Fig. 7 reproduced below the step of acquiring 2D images (80) occurs after the step of fixating the tool (78), Para [0324] – “In a fifth step 78, the first tool in the sequence of tools (which is typically a needle, e.g., a Jamshidi™ needle) is typically inserted into the subject (e.g., in the subject's back), and is slightly fixated in the vertebra”, Para [0281] – “The Jamshidi™ needle is typically inserted to a target location”, therefore it is interpreted the images are acquired once the needle is in its target location), wherein the lateral X-ray image captures anatomy at the surgical location and the instrument shaft (Para [0351] – “Reference is now made to FIGS. 11A and 11B, which show examples of respectively AP and lateral x-ray images of a Jamshidi™ needle 36 being inserted into a subject's spine, in accordance with some applications of the present invention”).
Tolkowsky is an analogous art considering it is in the field of tracking of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the imaging device of Tolkowsky to achieve the same results. One would have motivation to combine because “FIGS. 16A and 16B, which show examples of a display showing a relationship between an anticipated longitudinal insertion path 170 of a tool 172 and a designated location 174 upon, respectively, AP and lateral 2D x-ray images, in accordance with some applications of the present invention” (Para [0399]), therefore the 2D images that are taken 
Regarding Claim 2, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 1.
Stein further discloses wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”) are further configured to: 
determine first plane positional information corresponding to a first plane orientation of the instrument shaft in a first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both); 
determine a first-plane difference between the first plane orientation of the instrument shaft and a target first plane orientation of the instrument shaft in the first plane, wherein the first-plane difference is determined by a changing a virtual first-plane orientation from a first virtual first-plane orientation corresponding to the first- plane orientation of the instrument shaft to a second virtual first- plane orientation corresponding to the target first-plane orientation of the instrument shaft in the first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the first plane orientation and the target first plane orientation, as shown in the comparison between Fig. 1 and Fig. 2 the first plane orientation of the tool has been changed to a second first plane orientation of the target first plane orientation).
Regarding Claim 6, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 2.
wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”) are further configured to:  
determine the first-plane difference by a changing the first-plane orientation of the instrument shaft to the target first-plane orientation of the instrument shaft in the first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the first plane orientation and the target first plane orientation, as shown in the comparison between Fig. 1 and Fig. 2 the first plane orientation of the tool has been changed to a second first plane orientation lined up with the target first plane orientation, Para [0088] – “The data from the tracking device may readily be adjusted to display the correct distance between it and the target, as well as its orientation relative to the orientation of the target, in real time”, therefore the display shows the difference [distance between] in real-time as the tool changes its orientation to a target orientation).
Regarding Claim 11, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 1.
Stein further discloses wherein the user interface is further configured to display (Figs. 1 and 2 reproduced above (2016)): 
a difference between a current three- dimensional orientation of the instrument shaft and a target three-dimensional orientation as determined by the one or more processors (Figs. 1 and 2 reproduced above show a display which shows the difference between the current location of the tool and the target location, Para [0158] – “FIG. 1 is a simplified view 2000 of a physician holding an embodiment of a surgical tracking system including a motion and orientation sensing device (e.g., a surgical device holder portion of a surgical tracking system) with a computer display (e.g., a surgical ; and 
changes in the three-dimensional orientation of the instrument shaft relative to the surgical location from the current three-dimensional orientation to a third three-dimensional orientation corresponding to the target three-dimensional orientation (Fig. 19 reproduced above shows three three-dimensional orientations of the device, Para [0280] – “The three cylinders 3820, 3822, 3824 illustrated in this figure represent the same physical device with each image representing its location and orientation as it is moved towards the target location and orientation”, therefore as shown in Fig. 19 reproduced above the third three-dimensional orientation is at/very close to the target three-dimensional orientation).
Regarding Claim 12, Stein discloses a method for positioning a surgical tool (Para [0366] – “At least one exemplary embodiment is directed toward a method of surgical tracking display that can be used by a user to determine the placement of a tool in relation to a patient”), the method comprising: 
identifying, by one or more processors, an origin point of the instrument shaft in a virtual space of the surgical navigation system based on a positional information describing a position of the distal end of the instrument shaft relative to a surgical location (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”, Para [0084] – “The starting location and orientation can be specified in many ways including physical examination, boney landmarks, imaging, and other methods of identifying anatomical or anomalous features or structures on or within a patient's body”, the starting location is interpreted as the origin point, Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, therefore the position of the distal tip is determined); 
determining a point in the virtual space corresponding to the proximal end of the instrument shaft based on positional information describing a position of the proximal end in the real space (Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, therefore the position of the distal tip is determined”, there rear of the probe is interpreted as the proximal end and as shown in Figs. 1 and 2 reproduced above the display shows the position and orientation of the proximal and distal ends); 
determining a three-dimensional orientation of the instrument shaft in the virtual space based on the origin point of the instrument shaft in the virtual space and the point in the virtual space corresponding to the proximal end of the instrument shaft (Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, Figs. 1 and 2 reproduced above show the orientation in a virtual space); 
displaying, by a user interface (Figs. 1 and 2 reproduced above (2016)): 
9the three-dimensional orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above (2018, 2118), the display shows three axes therefore its showing a three-dimensional orientation, Fig. 19 reproduced above also shows the three-dimensional orientation of the device); and 
a target orientation of the instrumetn shaft in the virtual space (Figs. 1 and 2 reproduced above shows a probe orientation with crosshairs which is the target orientation, Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data), having computer keyboard 2010 and computer mouse 2012, displays image 2020 of a target location within knee joint 2004. Computer display 2016 also displays image 2018 of the target , the target orientation representing a default orientation for operating the surgical tool at the surgical location (Para [0072] – “The target location and orientation can be defined by a previous or initial location and orientation of a probe, instrument, or instrument having a motion and orientation sensing device, or by data from imaging systems or positioning guides, or by manual or robotic examination and identification of anatomical structures or landmarks, anomalous structures on or within the body, by extrapolation or interpolation from those landmarks, or anomalous structures on or within a patient's body”, it can be interpreted that a target location that is determined based on an examination and identification of anatomical structures would be a default location for operating the tool at that anatomical structure based on the examination); and 
an alignment between the three-dimensional orientation of the instrument shaft in the virtual space and the target orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above show a display which shows the alignment between the current location of the tool and the target location, Para [0158] – “FIG. 1 is a simplified view 2000 of a physician holding an embodiment of a surgical tracking system including a motion and orientation sensing device (e.g., a surgical device holder portion of a surgical tracking system) with a computer display (e.g., a surgical tracking display system) of its location and orientation at some distance from a pre-specified target”), wherein the user interface dynamically updates the displayed difference in response to angular movement of the instrument shaft about the starting point in the real space (Para [0158] – “FIG. 1 illustrates the use of real-time data from an example wireless motion and orientation sensing device to provide real-time visual feedback to aid a physician to guide a medical probe or instrument to a predefined location and contacting that location at a predefined orientation”, additionally Fig. 19 reproduced above shows three virtual cylinders to illustrate movement of the device as it approaches the target (center of the bullseye)); and 
three-dimensional orientation of the instrument shaft in the virtual space aligning with the target orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above show a 
As cited above Stein discloses three-dimensional orientation of the instrument shaft in the virtual space aligning with the target orientation of the instrument shaft in the virtual space conversely Stein does not teach capturing, by an imaging device, a lateral X-ray image of the surgical location in response to […the instrument being aligned with the target position], wherein the lateral X-ray image captures anatomy at the surgical location and the instrument shaft.
However Tolkowsky discloses capturing, by an imaging device (Para [0345] – “For some applications, a 2D radiographic image 112 of a portion of the subject's body is acquired in a radiographic imaging modality, using the 2D radiographic imaging device (e.g., C-arm 34)”), a lateral X-ray image of the surgical location (Para [0324] – “In a sixth step 80, two or more 2D radiographic images are acquired from respective views that typically differ by at least 10 degrees (and further typically by 30 degrees or more), and one of which is typically from the direction of insertion of the tool. Typically, generally-AP and generally-lateral images are acquired”, Para [0314] – “Applications of the present invention are typically applied, in non-CAS spinal surgery”, therefor it is interpreted the images taken would be of the surgical location) in response to […the instrument being aligned with the target position] (As shown in Fig. 7 reproduced below the step of acquiring 2D images (80) occurs after the step of fixating the tool (78), Para [0324] – “In a fifth step 78, the first tool in the sequence of tools (which is typically a needle, e.g., a Jamshidi™ needle) is typically inserted into the subject (e.g., in the subject's back), and is slightly fixated in the vertebra”, Para [0281] – “The Jamshidi™ needle is typically inserted to a target location”, therefore it is interpreted the images are acquired once the needle is in its target location), wherein the lateral X-ray image captures anatomy at the surgical location and the instrument shaft (Para [0351] – “Reference is now made to FIGS. 11A and 11B, which show examples of respectively AP and lateral x-ray .
Tolkowsky is an analogous art considering it is in the field of tracking of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the imaging device of Tolkowsky to achieve the same results. One would have motivation to combine because “FIGS. 16A and 16B, which show examples of a display showing a relationship between an anticipated longitudinal insertion path 170 of a tool 172 and a designated location 174 upon, respectively, AP and lateral 2D x-ray images, in accordance with some applications of the present invention” (Para [0399]), therefore the 2D images that are taken after the tool has been fixated show the surgeon/user the path of the tool within the body after it has been fixated in its target location.
Regarding Claim 13, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 12.
Stein further discloses determining first plane positional information corresponding to a first plane orientation of the instrument shaft in a first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both); 
determining a first-plane difference between the first plane orientation of the instrument shaft and a target first plane orientation of the instrument shaft in the first plane, wherein the first-plane difference is determined by a changing a virtual first-plane orientation from a first virtual first-plane orientation corresponding to the first- plane orientation of the instrument shaft to a second virtual first- plane orientation corresponding to the target first-plane orientation of the instrument shaft in the first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation .
Regarding Claim 17, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 12 and 13.
Stein further discloses determining the first-plane difference by a changing the first-plane orientation of the instrument shaft to the target first-plane orientation of the instrument shaft in the first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the first plane orientation and the target first plane orientation, as shown in the comparison between Fig. 1 and Fig. 2 the first plane orientation of the tool has been changed to a second first plane orientation lined up with the target first plane orientation, Para [0088] – “The data from the tracking device may readily be adjusted to display the correct distance between it and the target, as well as its orientation relative to the orientation of the target, in real time”, therefore the display shows the difference [distance between] in real-time as the tool changes its orientation to a target orientation).
Regarding Claim 22, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 12.
Stein further discloses indicating, on the user interface, a difference between a current three- dimensional orientation of the instrument shaft and a target three-dimensional orientation as determined by the one or more processors (Figs. 1 and 2 reproduced above show a display which shows the difference between the current location of the tool and the target location, Para [0158] – “FIG. 1 is a simplified view 2000 of a physician holding an embodiment of a surgical tracking system including a motion and orientation sensing device (e.g., a surgical device holder portion of a surgical tracking ; and 
changing the three-dimensional orientation of the instrument shaft relative to the surgical location from the current three-dimensional orientation to a third three-dimensional orientation corresponding to the target three-dimensional orientation (Fig. 19 reproduced above shows three three-dimensional orientations of the device, Para [0280] – “The three cylinders 3820, 3822, 3824 illustrated in this figure represent the same physical device with each image representing its location and orientation as it is moved towards the target location and orientation”, therefore as shown in Fig. 19 reproduced above the third three-dimensional orientation is at/very close to the target three-dimensional orientation).
Claims 4-5, 7-9, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 20140135616 A1), in view of Tolkowsky (US 20190350657 A1) and further in view of Link et al. (WO 2016030512 A1).
Regarding Claim 4, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
Stein further discloses wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”) determine the second-plane difference by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the instrument shaft to a second virtual second-plane orientation corresponding to the target second-plane orientation of the instrument shaft in the second plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the second plane orientation .
Regarding Claim 5, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
As cited above Stein discloses the target three-dimensional orientation and the second virtual second-plane orientation conversely Stein does not teach wherein the one or more processors determine the target […] orientation of the instrument shaft based on second-plane positional information corresponding to the second […] second-plane orientation 
However Link discloses wherein the one or more processors determine the target three-dimensional orientation of the instrument shaft based on second-plane positional information corresponding to the second […] second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5”, therefore the second plane 2D positional information is set as the desired 3D orientation corresponding to the second second-plane orientation which is shown as the shaded dot in Fig. 3c).
Link is an analogous art considering it is in the field of navigation of a surgical tool.

Regarding Claim 7, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
As cited above Stein discloses the target three-dimensional orientation conversely Stein does not teach wherein the one or more processors determine the target […] orientation of the instrument shaft based on first-plane positional information corresponding to the target first-plane orientation.
However Link discloses wherein the one or more processors determine the target […] orientation of the instrument shaft based on first-plane positional information corresponding to the target first-plane orientation (Pg. 6 lines 18-22 – “In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.”, Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment.", therefore the first plane 2D information is set as the desired first-plane orientation).
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “It is an object of 
Regarding Claim 8, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
Stein further discloses wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”) determine the second-plane difference by a changing the second-plane orientation of the instrument shaft to a target second-plane orientation of the instrument shaft in the second plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the second plane orientation and the target second plane orientation, as shown in the comparison between Fig. 1 and Fig. 2 the second-plane orientation of the tool has been changed to a second second-plane orientation lined up with the target second plane orientation, Para [0088] – “The data from the tracking device may readily be adjusted to display the correct distance between it and the target, as well as its orientation relative to the orientation of the target, in real time”, therefore the display shows the difference [distance between] in real-time as the tool changes its orientation to a target orientation).
Regarding Claim 9, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
As cited above Stein discloses the target three-dimensional orientation conversely Stein does not teach wherein the one or more processors determine the target […] orientation based on second-plane positional information corresponding to the target second-plane orientation.
However Link discloses wherein the one or more processors determine the target […] orientation based on second-plane positional information corresponding to the target second-plane orientation (Pg. 
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “It is an object of the invention to provide an improved handheld surgical tool which is easier to handle” (Pg. 2 lines 17-18).
Regarding Claim 15, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 12, 13, and 14.
Stein further discloses determining the second-plane difference by a changing a virtual second-plane orientation from a first virtual second-plane orientation corresponding to the second-plane orientation of the instrument shaft to a second virtual second-plane orientation corresponding to the target second-plane orientation of the instrument shaft in the first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the second plane orientation and the target second plane orientation, as shown in .
Regarding Claim 16, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 12, 13, and 14.
As cited above Stein discloses the target three-dimensional orientation and the second virtual second-plane orientation conversely Stein does not teach wherein determining the target […] orientation of the instrument shaft is based on second plane positional information corresponding to the second […] second-plane orientation. 
However Link discloses teach wherein determining the target […] orientation of the instrument shaft is based on second plane positional information corresponding to the second […] second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in". Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5”, therefore the second plane 2D positional information is set as the desired 3D orientation corresponding to the second second-plane orientation which is shown as the shaded dot in Fig. 3c).
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “It is an object of 
Regarding Claim 18, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 12, 13, 14, and 15.
As cited above Stein discloses the target three-dimensional orientation conversely Stein does not teach wherein the target […] orientation is determined based on first plane positional information corresponding to the target first-plane orientation.
However Link discloses wherein the target […] orientation is determined based on first plane positional information corresponding to the target first-plane orientation (Pg. 6 lines 18-22 – “In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.”, Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment.", therefore the first plane 2D information is set as the desired first-plane orientation).
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “It is an object of the invention to provide an improved handheld surgical tool which is easier to handle” (Pg. 2 lines 17-18).
Regarding Claim 19, Stein, Tolkowsky, and Link disclose all the elements of the claimed invention as cited in claims 12, 13, and 14.
wherein determining the second-plane difference (Figs. 1 and 2 reproduced below show the second-plane difference) further comprises;
changing the second-plane orientation of the instrument shaft to a target second-plane orientation of the instrument shaft in the first plane (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the second plane orientation and the target second plane orientation, as shown in the comparison between Fig. 1 and Fig. 2 the second-plane orientation of the tool has been changed to a second second-plane orientation lined up with the target second plane orientation, Para [0088] – “The data from the tracking device may readily be adjusted to display the correct distance between it and the target, as well as its orientation relative to the orientation of the target, in real time”, therefore the display shows the difference [distance between] in real-time as the tool changes its orientation to a target orientation).
Regarding Claim 20, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 12, 13, and 14.
As cited above Stein discloses the target three-dimensional orientation conversely Stein does not teach wherein the target […] orientation is determined based on second-plane positional information corresponding to the target second-plane orientation.
However Link discloses wherein the target […] orientation is determined based on second-plane positional information corresponding to the target second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical 
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “It is an object of the invention to provide an improved handheld surgical tool which is easier to handle” (Pg. 2 lines 17-18).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 20140135616 A1), in view of Tolkowsky (US 20190350657 A1) and further in view of Link et al. (WO 2016030512 A1) and Finley (US 20170165008 A1).
Regarding Claim 10, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 1.
Conversely Stein does not teach an alignment module comprising: 
at least one sensor unit configured to produce three-dimensional positional information corresponding to a three-dimensional orientation of the imaging device; and 
a transmitter configured to transmit the three-dimensional positional information of the imaging device to the one or more processors.
However Link discloses produce three-dimensional positional information corresponding to a three-dimensional orientation (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional 
three-dimensional positional information (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch”)
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the three-dimensional position/orientation sensing of Link to achieve the same results. One would have motivation to combine because “It is an object of the invention to provide an improved handheld surgical tool which is easier to handle” (Pg. 2 lines 17-18).
Conversely Stein and Link do not teach an alignment module (300) comprising:
At least one sensor unit configured to produce […] positional information corresponding to a […] orientation of the imaging device; and
A transmitter configured to transmit the […] positional information of the imaging device to the one or more processors.
However Finley discloses an alignment module (300) (Para [0046] – “the receiver 105 may include a tracking target 106 mounted thereto that allows tracking of the position of the C-Arm using a tracking device 130.”, the tracking target and the tracking device are interpreted as the alignment module) comprising:
At least one sensor unit configured to produce […] positional information corresponding to a […] orientation of the imaging device (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”); and
a transmitter configured to transmit the […] positional information of the imaging device to the one or more processors (Para [0114] – “The C-Arm angle sensor is in communication with the processing unit, and may be of wired or wireless design”, therefore in a wireless design there would be a transmitter to transmit the positional information of the imaging device to the processor [computing unit]).
Finley is considered an analogous art considering it is in the field of surgical instrument tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the transmitter of Finley to achieve the same results. One would have motivation to combine because “the systems and methods described herein relative to Reduced Radiation 3D Image Guided Surgery greatly aids the surgeon's ability to determine the position and accurately place surgical instruments/implants within the patient's anatomy leading to more reproducible implant placement, reduced OR time, reduced complications and revisions” (Para [0124]).
Regarding Claim 21, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 12.
Conversely Stein does not teach utilizing three-dimensional positional information corresponding to a three- dimensional orientation of the imaging device when taking the first image to determine an orientation of the first plane passing through the surgical location; and 
utilizing three-dimensional positional information corresponding to a three- dimensional orientation of the imaging device when taking the second image to determine an orientation of the second plane passing through the surgical location.
However Link discloses three-dimensional positional information corresponding to a three-dimensional orientation (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch”, Pg. 3 lines 13-16 – “The term "position in space" and its short form "position" in context of the present invention generally refers to a system with six degrees of freedom that may comprise absolute location and orientation”).
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the three-dimensional position/orientation sensing of Link to achieve the same results. One would have motivation to combine because “It is an object of the invention to provide an improved handheld surgical tool which is easier to handle” (Pg. 2 lines 17-18).
Conversely Stein and Link do not teach utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the first image to determine an orientation of the first plane passing through the surgical location; and 
utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the second image to determine an orientation of the second plane passing through the surgical location.
utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the first image to determine an orientation of the first plane passing through the surgical location (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”, Para [0075] – “In this embodiment, the two view finder images are orthogonal images, such as an anterior-posterior (A/P) image (passing through the body from front to back) and a lateral image (passing through the body shoulder to shoulder), as depicted in the screen shot of FIG. 8D.”  Therefore it is interpreted the position of the C-arm is tracked for both the A/P plane and the lateral plane, Fig.1 shows the images being taken of a surgical location); and 
utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the second image to determine an orientation of the second plane passing through the surgical location (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”, Para [0075] – “In this embodiment, the two view finder images are orthogonal images, such as an anterior-posterior (A/P) image (passing through the body from front to back) and a lateral image (passing through the body shoulder to shoulder), as depicted in the screen shot of FIG. 8D.”  Therefore it is interpreted the position of the C-arm is tracked for both the A/P plane and the lateral plane, Fig.1 shows the images being taken of a surgical location).
Finley is considered an analogous art considering it is in the field of surgical instrument tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the transmitter of Finley to achieve the same results. One would have motivation to combine because “the systems and methods described .
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Claims 3 and 14 (which also the claims depend from 2 and 13 respectively) are free of prior art therefore claims 3 and 14 overcome the prior art however claims 3 and 14 remain rejected under 35 USC § 112(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/Primary Examiner, Art Unit 3793